PER CURIAM.
Upon review of the record and after due consideration of the briefs of the parties and oral argument we are of the opinion that the trial court’s order of December 11, 1974, ordering the parties to enter into an agreement dividing their property is in effect a court ordered property settlement between the parties contrary to the principles set forth in Niemann v. Niemann, Fla.App.1974, 294 So.2d 415, and Coscia v. Coscia, Fla.App.1972, 262 So.2d 254. Accordingly, the order of December 11, 1974 is vacated and set aside and the cause remanded to the trial court with respectful directions to render a decision in accordance with the pleadings and proof with due regard to the principles set forth in the above cited cases.
CROSS, MAGER, and DOWNEY, JJ„ concur.